DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Miles et al (US20210026409) hereinafter Miles.



As to claim 6, Miles discloses a system, comprising: a computing device resiliently coupled to a mount via an enhanced high speed pogo connection, wherein the enhanced high speed pogo connection comprises: a first portion of a pogo pin connector coupled to the computing device (Fig.6 with 350 coupled to 120); 
and a second portion of the pogo pin connector coupled to the mount and resiliently coupled to the first portion; a hub to receive power and communication signals sent from the computing device via the enhanced high speed pogo connection (Fig. 34, and para. 0234).  



 and a first magnetic component (Fig. 19b, para. 0130);
 and a mount having an angled face to receive the computing device, comprising: a second portion of the pogo pin connector coupled to the face of the mount to: receive the first portion of the pogo pin connector to dock the computing device and create an enhanced high speed pogo connection; and a second magnetic component coupled to the face of the mount to: receive the first magnetic component (Fig. 3 with pogo pin receptors such as 430 to mate with computing device of fig. 2, para. 0033); 
and adjust and align a position of the computing device (Fig. 32 with hub 209, and para. 0211).  
 
As to claim 2, Miles discloses portion simulates a USB type-C connection (Fig. 6, and para. 0090).  

As to claim 3, Miles discloses the device, further comprising components on the computing device and the mount to create a magnetic connection between the computing device and the mount (Fig. 19b, and para. 0130).  

As to claim 4, Miles discloses the device, further comprising the computing device to receive signals from the hub via the mount (Fig. 36, and para. 0236).  



As to claim 8, Miles discloses the system, wherein the communication signals sent from the computing device are high-speed signals (para. 0116).  

As to claim 9, Miles discloses the system further comprising: a first magnetic component coupled to the computing device; and a second magnetic component coupled to the mount to; receive the first magnetic component; and automatically align and adjust docking of the computing device to the mount (Fig. 19b, and para. 0130).  

As to claim 10, Miles discloses the system, wherein the computing device is a retail point-of-sale computing device (para. 0061).  

As to claim 12, Miles discloses the device further comprising the second magnetic component to receive the first magnetic component to automatically adjust and align a position of the computing device (Fig. 19b, and para. 0130).  

As to claim 13, Miles discloses the device wherein the computing device functions docked to the mount and undocked from the mount (Fig. 30b).  

.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Hsu et al (US20150280343) hereinafter Hsu.

As to claim 7, Miles does not explicitly disclose the system, wherein the first and the second pogo pin connectors comprise 24 total pogo pins. 
Hsu teaches in Fig. 1 wherein the first and the second pogo pin connectors comprise 24 total pogo pins (para. 0023). One of ordinary skill in the art before the effective filing .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Hsu and in further view of FUJIMORI et al (US 20140321885) hereinafter Fujimori.

As to claim 14, Miles/Hsu does not explicitly disclose the device, further comprising a printing device housed inside the mount.  
Fujimori teaches device, further comprising a printing device housed inside the mount (para. 0003).  One of ordinary skill in the art before the effective filing date of the present application would have been motivated to use the capability of Fujimori in the system of Miles/Hsu to have a device with high level compactness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016259374, US10810570, and 20170179639 among others teach the mounting of a portable device on a mount that allows usage of portable device coupled to a peripheral hub.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184